Citation Nr: 9932959	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  98-06 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for arteriosclerotic 
cardiovascular disease with coronary artery disease.  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel



INTRODUCTION

The veteran had active service from January 1956 to July 
1975.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia, in 
April 1997 which denied the claimed benefits.  


REMAND

On his substantive appeal, received by the RO in April 1998, 
the veteran checked the box indicating that he wanted a 
personal hearing before the Board in Washington, DC.  In that 
document, he also requested a hearing before a hearing 
officer at the RO.  A hearing was scheduled before the Board 
in November 1999; however, communication was received from 
the veteran's representative earlier in November 1999 
canceling the Board hearing.  The representative noted the 
requests on the veteran's substantive appeal for both a 
hearing officer hearing at the RO and a Board hearing in 
Washington and stated that, after a lengthy discussion, the 
veteran "decided that he would prefer the hearing in 
Roanoke."  

It is now unclear to the Board whether the veteran desires a 
personal hearing before the Board at the RO (a Travel Board 
hearing), a hearing before a hearing officer, or both.  
Nevertheless, it is clear that he wants his hearing(s) at the 
RO in Roanoke.  The veteran's wishes in this regard should be 
clarified.  

Therefore, this case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the veteran to ascertain 
whether he wants a personal hearing before the 
Board at the RO (a Travel Board hearing), a hearing 
before a hearing officer, or both.  Unless he 
specifically indicates that he does not want a 
Travel Board hearing, the RO should schedule him 
for such a hearing.  Otherwise, the RO should 
schedule the veteran for whatever personal hearings 
he indicates that he wants to attend.  

2.  If the veteran declines a Travel Board hearing, 
but a hearing officer hearing is held (or he 
otherwise submits additional evidence), the RO 
should again consider his claim.  If action taken 
remains adverse to the veteran, he and his 
accredited representative should be furnished a 
supplemental statement of the case concerning any 
new evidence and they should be given an 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












